382 Mich. 628 (1969)
172 N.W.2d 367
SCROGGINS
v.
CORNING GLASS COMPANY.
Calendar No. 10, Docket No. 52,008.
Supreme Court of Michigan.
Decided December 1, 1969.
Milton L. Zentmyer, for plaintiff.
Wilcox & Robison, for defendant.
*630 T.G. KAVANAGH, J.
On April 25, 1955, James H. Scroggins injured his back while working for the defendant Corning Glass Works. Corning paid him compensation until he returned to work as a plant guard following corrective surgery.
Scroggins continued his work as a plant guard until December 28, 1963, at which time Corning discharged him for working while under the influence of intoxicating beverages.
He filed a claim for workmen's compensation and asserted that his injury in 1955 caused his discharge because, he testified, he had to drink to ease the pain from the injury.
The workmen's compensation appeal board affirmed his award, holding that his testimony that drink was the only way he could find to kill the pain demonstrated that the disability originated with the personal injury. The board said: "It is our firm conviction plaintiff has and continues to suffer a loss of wage-earning capacity due to a conceded job-incurred injury, which injury precipitated the problem which led to his discharge. The record shows no contrary evidence."
The Court of Appeals affirmed the award. 10 Mich. App. 174.
The appellant asserts that voluntary intoxication which results in discharge breaks the causal connection between the injury and his disability for work.
We do not agree.
Proximate causality is a determination within the province of the fact finder. We are constrained by the Constitution[1] and statute[2] to accept the findings of fact by the workmen's compensation appeal board if supported by any evidence in the record.
From his argument it appears the appellant considers voluntary intoxication such wilful misconduct *631 as will disqualify a claimant from benefits under the act.[3]
We concede that this may often be true as a matter of fact, but, in the absence of administrative finding of such fact based upon proof or permissible inference from proof, we are powerless to change the result.[4]
We cannot rule as a matter of law in the face of testimony that the only way he could find to kill the pain was to drink that James Scroggins' intoxication amounted to wilful misconduct. If the employer could have proved otherwise he should have done so.
Affirmed. Costs to appellee.
DETHMERS, KELLY, T.M. KAVANAGH, and ADAMS, JJ., concurred with T.G. KAVANAGH, J.
BLACK, J., concurred in the result.
T.E. BRENNAN, C.J. (dissenting).
The claimant's on-the-job intoxication, not his eight-year-old back injury, was the cause of his inability to give his employer a day's work for a day's pay. For this, he was properly discharged.
*632 Under these circumstances only the most unenlightened social policy would permit the claimant to offer evidence to the effect that he had to get drunk in order to go to work.
The claim is patently unworthy of belief; and even if probable would be so obviously contrary to public policy that it should not be accepted.
I would reverse, with costs to appellant.
NOTES
[1]  Const 1963, art 6, § 28.
[2]  CL 1948, § 413.12 (Stat Ann 1968 Rev § 17.186).
[3]  "If the employee is injured by reason of his intentional and wilful misconduct he shall not receive compensation under the provisions of this act." PA 1912 (1st Ex Sess), No 10, pt 2, § 2 (CL 1948, § 412.2 [Stat Ann 1968 Rev § 17.152]).
[4]  If an employee suffers a compensable injury causing continuing pain which can be relieved only by drinking to the point of intoxication or by taking incapacitating drugs, or by undergoing disabling surgery he may still receive compensation.

While an employee has the duty to treat his injury, his refusal to treat or his manner of treatment must be shown by the employer to constitute wilful misconduct to disqualify the employee under the Michigan act:
"In an action to recover damages for personal injury sustained by an employee in the course of his employment, or for death resulting from personal injuries so sustained, it shall not be a defence:
"(a) That the employee was negligent, unless and except it shall appear that such negligence was wilful." PA 1912 (1st Ex Sess), No 10, pt 1, § 1 (CL 1948, § 411.1 [Stat Ann 1968 Rev § 17.141]).